

116 HR 1575 IH: Robocall Enforcement Enhancement Act of 2019
U.S. House of Representatives
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1575IN THE HOUSE OF REPRESENTATIVESMarch 6, 2019Mr. Van Drew introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to lengthen the statute of limitations for enforcing
			 robocall violations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Robocall Enforcement Enhancement Act of 2019. 2.Statute of limitations for robocall enforcement actions (a)Provision of inaccurate caller identification informationSection 227(e)(5)(A)(iv) of the Communications Act of 1934 (47 U.S.C. 227(e)(5)(A)(iv)) is amended—
 (1)in the heading, by striking 2-year and inserting 3-year; and (2)by striking 2 years and inserting 3 years.
 (b)Use of automated telephone equipmentSection 503(b)(6)(B) of the Communications Act of 1934 (47 U.S.C. 503(b)(6)(B)) is amended— (1)by striking occurred more than 1 year and inserting the following:
					
 occurred—(i)except as provided in clause (ii), more than 1 year; and (2)by striking liability. and inserting the following:
					
 liability; or(ii)in the case of a violation of section 227(b)(1), more than 3 years prior to the date of issuance of the required notice or notice of apparent liability..
 3.Imposition of forfeitures without citationsSection 503(b)(5) of the Communications Act of 1934 (47 U.S.C. 503(b)(5)) is amended, in the second sentence—
 (1)by striking or in the case of and inserting in the case of; and (2)by inserting before the period at the end the following: , or in the case of a violation of section 227(b)(1).
			